Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
1. This action is responsive to the communication filed on December 28, 2020. In response to the restriction, applicant elects, with traverse, claims 1-5 and 10-13.
Claim Objections
Claims 1, 2, 3, 4, 10 are objected to because of the following informalities: 
As to claim 1, 3, 4 the claim recites “ so as “ which is language that is not clear, examiner suggests “ in order to”.   Appropriate correction is required.

As to claims 1, 3, the claim recites “ a second random number “. The body of the claim needs to recite “ a first random number”. Appropriate correction is required. 

As to claims 1, 3, 10 the claim recites “ a third cipher text “. The body of the claim needs to recite “ a first cipher text” and “ a second cipher text “. Appropriate correction is required. 

As to claims 1, 10, the claim recites “ NFC “. NFC needs to be spelled out.  Appropriate correction is required. 

As to claim 2, the claim recites “  a second instruction “. The body of the claim needs to recite “ a first  instruction”. Appropriate correction is required. 

Claim 3 is objected to because of the following informalities: As to claim 1, the claim recites “ so as “ which is language that is not clear, examiner suggests “ in order to”.   Appropriate correction is required.

Claim 4 is objected to because of the following informalities: As to claim 4, the claim recites “ a second cipher text “. The body of the claim needs to recite “ a first cipher text”. Appropriate correction is required. 

Claim Rejections - 35 USC § 112
1. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-13 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claim 10 recites the limitation " the NFC serial token" in “ a communication module configured to build NFC communication with the NFC dynamic token “.  There is insufficient antecedent basis for this limitation in the claim.

Claim 10 recites the limitation " the token serial number " in “ a first obtaining module configured to obtain the token serial number of the NFC dynamic token “.  There is insufficient antecedent basis for this limitation in the claim.

Claim 10 recites the limitation " the dynamic password " in “ a second obtaining module configured to obtain the dynamic password from the NFC dynamic token;“.  There is insufficient antecedent basis for this limitation in the claim.

Claim 10 recites the limitation "  the second random number " in “ a storing module configured to save the second random number; “.  There is insufficient antecedent basis for this limitation in the claim.

10 recites the limitation " the token server" in “ a sending module configured to send the third cipher text, the second random number and the token serial number to the token server“.  There is insufficient antecedent basis for this limitation in the claim.
 
Claim 10 recites the limitation " the information   " in “ a receiving module configured to receive the information of authenticating successful or the information of authenticating unsuccessful from the application server. “.  There is insufficient antecedent basis for this limitation in the claim.

Claim 10 recites the limitation " the first random number " in “ a first receiving module configured to receive the first random number from the NFC dynamic token “.  There is insufficient antecedent basis for this limitation in the claim.

Claim 10 recites the limitation " the token serial number " in “ a first generating module configured to generate the second random number; a storing module configured to save the token serial number and the second random number; “.  There is insufficient antecedent basis for this limitation in the claim.

Claim 10 recites the limitation " the second cipher " in “ a second receiving module configured to receive the second cipher text from the token server;“.  There is insufficient antecedent basis for this limitation in the claim.

Claim 12 recites the limitation " the second random number " in “ a first generating sub-module configured to generate an encryption key according to the second random number “.  There is insufficient antecedent basis for this limitation in the claim.

12 recites the limitation " the token serial number “ in “ a second generating sub-module configured to generate an initialization vector according to the token serial number “.  There is insufficient antecedent basis for this limitation in the claim.

Claim 12 recites the limitation " the dynamic password” in “ an encryption sub-module configured to encrypt the dynamic password by using the encryption key and the initialization vector so as to obtain the third cipher text. “. There is insufficient antecedent basis for this limitation in the claim.  

Claim 13 recites the limitation " the second random number “ in “ the first generating sub-module is specifically configured to calculate a hash on the second random number and a preset value so as to obtain the hash value which is made as the encryption key “. There is insufficient antecedent basis for this limitation in the claim.  
 
Claim 13 recites the limitation " the token serial number “ in “ and the second generating sub-module is specifically configured to calculate a hash on the token serial number and the preset value so as to obtain the hash value which is made as the initialization vector. “. There is insufficient antecedent basis for this limitation in the claim.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)          the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)          the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)          the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
communication  module (claim 10),  a first obtaining module (claim 10),  a second obtaining module (claim 10),  a storing module (claim 10, 11), an encryption  module (claim  10),   sending module (claim 10),  receiving module (claim 10) a first receiving module (claim 11), a first generating module (claim 11), a first sending module (claim 11), a second receiving module (claim 11), a decoding module (claim 11), a second sending module (claim 11), a first generating sub-module (claim 12, 13), a second generating sub-module (claim 12), an encryption sub-module (Claim 12, 13)

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

The following is a quotation of the second paragraph of 35 U.S.C. 112 (b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 10-13 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

         1 .The claim limitation “ a first obtaining module configured to obtain the token serial number..       , “ , “ a second obtaining module configured to obtain the dynamic password… “, “ an encryption module configured to encrypt the dynamic password :…” and “…a receiving module configured to receive the information of authenticating    “ , “a sending module configured to send the third cipher text, the second random number“, “ a first receiving module configured to receive the first random number “, “ a first generating module configured to generate the second random number     “ , “a first sending module configured to send the “,  “ a second receiving module configured to receive the second cipher text   “, “ a decoding module configured to decode the second cipher text    “, “ a second sending module configured to send the first cipher text    “,  “ a first generating sub-module configured to generate “, “a second generating sub-module configured to generate “,  “ an encryption sub-module configured to encrypt the dynamic password   “, “ the first generating sub-module is specifically configured to calculate …..“, “ the second generating sub-module is specifically configured to calculate a hash …“    uses the phrase “means for” or “step for” or a generic placeholder (module/sub-module) coupled with functional language, but it is modified by some structure, material, or acts recited in the claim. It is unclear whether the recited structure, material, or acts are sufficient for performing the claimed function(s). As result, these “element/generator/system/medium” followed by their respective functional language  are limitations that invoke 35 U.S.C. 112, sixth paragraph. A review of the specification the examiner is unable to find sufficient structure  present to carry out the function with respect to the module, sub-module .There is no algorithm or flow chart present to provide sufficient explanation for the claimed function moreover a general purpose computer cannot perform the claimed function. It would be 
          “To claim a means for performing a specific computer-implemented function and then to disclose only a general purpose computer as the structure designed to perform that function amounts to pure functional claiming. Aristocrat, 521 F.3d 1328 at 1333, 86 USPQ2d at 1239. In this instance, the structure corresponding to a 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph claim limitation for a computer-implemented function must include the algorithm needed to transform the general purpose computer or microprocessor disclosed in the specification. Aristocrat, 521 F.3d at 1333, 86 USPQ2d at 1239; Finisar Corp. v. DirecTV Group, Inc., 523 F.3d 1323, 1340, 86 USPQ2d 1609, 1623 (Fed. Cir. 2008); WMS Gaming, Inc. v. Int’l Game Tech., 184 F.3d 1339, 1349, 51 USPQ2d 1385, 1391 (Fed. Cir. 1999).

In other words, the generic disclosure, in ¶ 00145 of Applicant’s disclosure that:
The specification is not sufficient to impart corresponding structure to the limitations highlighted above.In other words,  there is a higher requirement for the Specification to properly support means plus function. MPEP § 2181(II)(A): Enablement of a device requires disclosure of sufficient information so that a person of ordinary skill in the art could make and use the device. With regards to Section 112, paragraph f, serves the very different purpose of limiting the scope of the claim to the particular structure disclosed, together with equivalents. … For example, in Atmel Corp. v. Information Storage Devices, Inc., 198 F.3d 1374, 1380 (Fed. Cir. 1999), the court embraced the proposition that ‘consideration of the understanding of one skilled in the art in no way relieves the patentee of adequately disclosing sufficient structure in the specification.’ It is not enough for the patentee simply to state or later argue that persons of ordinary skill in the art would know what structures to use to accomplish the claimed function. The court in Biomedino, LLC v. Waters Technologies Corp., 490 F.3d 946, 953 (Fed. Cir. 2007), in other words: ‘The inquiry is whether one of skill in the art would understand the specification itself to disclose a structure, not simply whether that person would be capable of implementing that structure.’
Applicant may:
(a)      Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; or

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function applicant should clarify the record by either:
(a)      Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)      Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
2.       Claims 11-13 are rejected with the same rational as stated above due to their dependency on a rejected based claim. 
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: As to independent claims 1 and 10; Lu, US pat.No 20150207790 discloses building, by a client, an NFC communication with a NFC dynamic token so as to obtain a token serial number of the NFC dynamic token and a dynamic password from the NFC dynamic token.
The prior art does not disclose encrypting, by the client, the dynamic password by using the token serial number and a second random number stored by the client so as to obtain a third cipher text, and sending the third cipher text, the second random number and the token serial number to the token server; and receiving, by the client, information of authenticating successful or information of authenticating unsuccessful returned from an application server. 
                                                            


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
LU, US pat.No 20190132305.
LU, US pat.No 20190166496.
LU, US pat.No 20170288872.
LU, US pat.No 20120210408.
LIN, US pat.No 20120151566.  
LU, US pat.No 8522024.
LU, US pat.No 20170310487.
LU, US pat.No 20170293751.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSNEL JEUDY whose telephone number is (571)270-7476.  The examiner can normally be reached on M-F 10:00-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arani T Taghi can be reached on (571)272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSNEL JEUDY/Primary Examiner, Art Unit 2438